UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4075



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


OCTAVIUS S. CLINE, a/k/a Toby,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-1358)


Submitted:   December 9, 2005              Decided:   March 1, 2006


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Mackenzie, BARRETT MACKENZIE, L.L.C., Greenville, South
Carolina, Richard Warder, Greenville, South Carolina, for
Appellant.   Jonathan S. Gasser, Acting United States Attorney,
Regan A. Pendleton, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Octavius    S.   Cline     was   convicted      of   conspiracy   to

distribute and possess with intent to distribute fifty grams or

more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 846

(2000). On appeal, Cline challenges the district court’s ruling

permitting the Government to introduce evidence under Fed. R. Evid.

404(b) of drug possession on the date of his arrest, which was

after the dates charged in the indictment.           We affirm.

           Cline argues that (1) the differences in time, place, and

people involved in the conspiracy and at the time of his arrest

make the admitted evidence irrelevant; (2) the evidence from the

arrest was not necessary because five witnesses described Cline’s

participation in the conspiracy; (3) there was no direct testimony

linking the seized drugs to the offense; (4) the marijuana found

was unreliable evidence; and (5) the probative value of this

evidence was outweighed by its prejudicial effect.                 Review of a

district court’s determination of the admissibility of evidence

under Rule 404(b) is for abuse of discretion.           See United States v.

Queen, 132 F.3d 991, 995 (4th Cir. 1997).            A district court will

not be found to have abused its discretion unless its decision to

admit evidence under Rule 404(b) was arbitrary or irrational.                See

United   States   v.   Haney,   914    F.2d   602,   607    (4th   Cir.   1990)

(upholding admission of evidence of similar prior bank robberies).

Evidentiary rulings are also subject to review for harmless error


                                    - 2 -
under Fed. R. Crim. P. 52, and will be found harmless if the

reviewing court can conclude “without stripping the erroneous

action from the whole, that the judgment was not substantially

swayed by the error.”     United States v. Brooks, 111 F.3d 365, 371

(4th Cir. 1997) (quoting United States v. Heater, 63 F.3d 311, 325

(4th Cir. 1995)).

          Evidence of other crimes is not admissible to prove bad

character or criminal propensity.          Fed. R. Evid. 404(b).   Such

evidence is admissible, however, to prove “motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of

mistake or accident.”      Id.; see Queen, 132 F.3d at 994.        Rule

404(b) is an inclusive rule, allowing evidence of other crimes or

acts except that which tends to prove only criminal disposition.

Queen, 132 F.3d at 994-95; United States v. Rawle, 845 F.2d 1244,

1247 (4th Cir. 1988).     Evidence of prior acts is admissible under

Rule 404(b) and Fed. R. Evid. 403 if the evidence is: (1) relevant

to an issue other than the general character of the defendant,

(2) necessary, (3) reliable, and (4) if the probative value of the

evidence is not substantially outweighed by its prejudicial effect.

Queen, 132 F.3d at 997.    Limiting jury instructions explaining the

purpose for admitting evidence of prior acts and advance notice of

the intent to introduce prior act evidence provide additional

protection to defendants.    Id.




                                   - 3 -
            Here,    the   evidence    was    not   submitted   to   infer   bad

character on Cline’s part but rather to rebut his contention that

he was not involved in a crack cocaine conspiracy.                 The evidence

was relevant, necessary, reliable, and its probative value was not

outweighed by its prejudicial effect.           See Queen, 132 F.3d at 997.

The district court also gave a sufficient limiting instruction to

the jury.      Further, even if the admission of the evidence of

Cline’s subsequent drug possession was erroneous, we conclude that

the   error    was   harmless.        The     evidence   against     Cline   was

significant.    As this was not a close case factually, we conclude

with fair assurance that any error regarding the admission of

Cline’s subsequent possession did not affect the verdict.                    See

Heater, 63 F.3d at 325.

            We therefore affirm the judgment. We deny Cline’s motion

to file a pro se supplemental brief.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       AFFIRMED




                                      - 4 -